SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

947
CA 15-01524
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


KERRY A. DONOHUE, FORMERLY KNOWN AS
KERRY A. IVES, PLAINTIFF-RESPONDENT,

                    V                                             ORDER

AMY BERNSTEIN, DEFENDANT,
AND RICHARD BERNSTEIN, DEFENDANT-APPELLANT.
-------------------------------------------
AMY BERNSTEIN, THIRD-PARTY PLAINTIFF,

                    V

DAVID J. BECKER, MALACHI DONOHUE AND CHARLES
BAKER, THIRD-PARTY DEFENDANTS.
-------------------------------------------
RICHARD BERNSTEIN, THIRD-PARTY PLAINTIFF,

                    V

DAVID J. BECKER, MALACHI DONOHUE AND CHARLES
BAKER, THIRD-PARTY DEFENDANTS.
(APPEAL NO. 1.)


RUPP BAASE PFALZGRAF & CUNNINGHAM LLC, BUFFALO (JOSHUA P. RUBIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (RICHARD P. WEISBECK, JR., OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Michael L. Nenno, A.J.), entered December 2, 2014. The order, among
other things, granted plaintiff’s motion for leave to reargue and,
upon reargument, denied the motion of defendant Richard Bernstein for
summary judgment dismissing the amended complaint against him.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 26, 2016, and filed in the
Cattaraugus County Clerk’s Office on September 29, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.
                               -2-                  947
                                              CA 15-01524




Entered:   November 10, 2016         Frances E. Cafarell
                                     Clerk of the Court